 

f

Oo CO ~F A tn

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No: 1:20-CR-00034-2-NONE-SKO
) :
Plaintiff, ) ORDER
) APPOINTING COUNSEL
vs. )
)
HERMINIA HERRERA-ORTIZ, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to her financial
inability to employ counsel or has otherwise satisfied this Court that she is financially unable to
obtain counsel and wishes counsel be appointed to represent her. Therefore, in the interests of
justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Virna L. Santos be appointed to represent the above
defendant in this case effective nunc pro tunc to February 25, 2020.

This appointment shall remain in effect until further order of this court.

DATED: 2/26/2020 4 - xt
et 4 fo

HON. ERICA P. GROSHEAM “™
United States Magistrate Judge

-1-

 

 
